PER CURIAM:
Michael L. Parker appeals the district court’s order dismissing his appeals from the bankruptcy court for failure to timely perfect the appeals. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. Rule 34(b). Parker’s brief alleges no error committed by the district court, but rather asserts several challenges to the merits of the bankruptcy court’s order. These issues are not properly before this court. Accordingly, we affirm the order of the district court.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 We express no view on the merits of Parker’s claims of error by the bankruptcy court.